Citation Nr: 0902367	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for atopic 
dermatitis and tinea cruris, and, if so, whether the claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from January 1963 to January 
1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  Although the RO 
characterized the veteran's claim for bilateral hearing loss 
as a request to reopen a previously denied claim, the Board 
notes that the prior denial in March 2003 never became final, 
because within one year of that determination evidence was 
received, including private medical records showing hearing 
loss, with medical evidence of hearing loss not previously of 
record.  This necessitated the RO's reconsideration of that 
issue by a December 2004 decision, which was then followed by 
the veteran's timely appeal.  

The reopened claim of entitlement to service connection for 
atopic dermatitis and tinea cruris is herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
on the part of the appellant.


FINDINGS OF FACT

1.  Hearing loss did not develop in service, was not 
manifested as sensorineural hearing loss to a disabling 
degree within the first post-service year, and is not 
otherwise shown to be causally related to service.

2.  Tinnitus did not develop in service, was not manifested 
as an organic disease of the nervous system to a disabling 
degree within the first post-service year, and is not 
otherwise shown to be causally related to service.

3.  By an RO rating action in April 1994, the veteran's claim 
of service connection for atopic dermatitis and tinea cruris 
was denied.  The rating action as to that claim became final 
when not timely appealed.  

4.  The evidence received and adjudication achieved 
(specifically, service connection for diabetes mellitus) 
since the last prior denial of the claim for service 
connection for atopic dermatitis and tinea cruris, relates to 
unestablished facts necessary to substantiate that claim, and 
creates a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  New and material evidence has been received since the 
last final decision denying service connection for atopic 
dermatitis and tinea cruris, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for atopic dermatitis 
and tinea cruris.  That reopened claim is the subject of the 
Remand, below.  Hence, to the limited extent of this request 
to reopen herein decided, there is no reasonable possibility 
that any notice or development assistance would further the 
claim.

VA has fulfilled the above requirements in this case.  By 
VCAA letters in January 2003 and March 2004 addressing the 
appealed claim for service connection for bilateral hearing 
loss, the veteran was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate that 
claim.  These notices were prior to the RO adjudications in 
March 2003 and December 2004 denying service connection for 
hearing loss, from which the present appeal originates.  

The veteran was also afforded a VCAA notice letter in May 
2005 addressing his appealed claim for service connection for 
tinnitus, and he was thereby informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate that 
claim.  That VCAA notice preceded the RO's initial 
adjudication of the veteran's claim for service connection 
for tinnitus by an October 2005 rating action.  

These January 2003, March 2004, and May 2005 VCAA letters 
informed the veteran of the bases of review and the 
requirements to sustain the appealed claims for bilateral 
hearing loss and tinnitus.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the January 2003, March 2004, 
and May 2005 VCAA notice letters addressing the appealed 
service connection claims for bilateral hearing loss and 
tinnitus did not address the downstream issues of initial 
rating and effective date with regard to service connection 
for bilateral hearing loss and tinnitus, such errors are 
harmless because service connection for bilateral hearing 
loss and tinnitus is herein denied.  Moreover, the veteran 
was afforded notice of the information required by Dingess 
for the appealed service connection claims in a March 2006 
notice letter, which was followed by RO issuance of May 2006, 
October 2006, and April 2007 SSOCs readjudicating the claim 
for service connection for tinnitus, and an October 2006 SSOC 
readjudicating the claim for service connection for bilateral 
hearing loss. 

The VCAA letters sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  In submissions in the course of appeal, pertinent VA 
and private treatment records were submitted or obtained by 
the RO.  The veteran was appropriately informed, including by 
the appealed rating decisions, SOCs, and subsequent SSOCs, of 
records obtained, and, by implication, of records not 
obtained.  He was also adequately informed of the importance 
of obtaining all relevant records.  He has not provided 
authorization to obtain any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim here denied.  Rather, received private records 
include a private audiometric evaluation in October 2006 
documenting the veteran's self-report of noise exposure, as 
well as current audiometric findings.  No further statement 
has been received by the veteran indicating the existence of 
additional pertinent evidence to be obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claims.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran was afforded a VA examination in August 
2006 addressing his claims for service connection for hearing 
loss and tinnitus.  The Board finds that this examination, 
taken together with all the evidence of record, meets the 
requirements for examination under 38 C.F.R. § 3.159(c)(4), 
because medical questions presented are adequately addressed 
for the Board's adjudication herein of the claims for service 
connection for bilateral hearing loss and tinnitus.  A remand 
for an additional examination based on the veteran's 
allegations is unnecessary, because questions of etiology as 
related to service for presenting disabilities upon 
examination have already been adequately addressed by the 
August 2006 examiner, and hence further examination would 
constitute an unreasonable delay and expenditure of scarce VA 
resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

The veteran has addressed his claims by written statements.  
Although afforded the opportunity of a hearing to testify 
regarding his claimed hearing loss and tinnitus, including by 
VA Forms 9 which he submitted in furtherance of his appeals, 
he did not request a hearing.  There is no indication that he 
desires a further opportunity to address his claims that has 
not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  .  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The threshold for normal hearing is from 0 to 20 decibels 
(dB), with higher thresholds indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records include no complaints 
or findings of tinnitus.  Upon a periodic in-service 
examination in August 1966, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
15
LEFT
0
0
5
-
35

Upon service separation examination in January 1968, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
5
LEFT
10
5
0
-
15

In his November 2005 Notice of Disagreement, the veteran 
asserted that, in service in the course of work in automotive 
repair, he was exposed to loud noises from heavy equipment, 
including heavy trucks and tanks as a wheel and track 
mechanic, with no safety ear protection.  

Upon VA authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
65
70
LEFT
75
75
75
80
80

Speech audiometry revealed speech recognition ability of 96 
percent at 95 decibels in the right ear and of 96 at 100 
decibels in the left ear. 

At the August 2006 examination, the veteran reported 
significant noise exposure and acoustic trauma in service, 
and reported working after service as a civil service 
mechanic for one year, with occupational noise exposure, 
followed by work for a government public works department as 
a mechanic, again with occupational noise exposure, with 
retirement in 1986 due to medical disability.  He denied a 
history of significant recreational noise.  The veteran 
further reported that he became aware of having tinnitus a 
few years after service, and reported that his tinnitus was 
now a constant, very high pitched sound.  

The August 2006 VA examiner opined that the veteran's 
tinnitus is most likely causally related to his sensorineural 
hearing loss.  The examiner found the veteran's ears in 
essence to be physically normal, and concluded that these 
findings were consistent with sensorineural hearing loss.  
The examiner assessed moderately severe sensorineural hearing 
loss in the right ear and severe sensorineural hearing loss 
in the left ear, with a resulting profound auditory 
communication problem.  However, the examiner concluded, 
based on the January 1968 separation audiogram in service 
showing normal hearing in both ears and the veteran's report 
of first becoming aware of having tinnitus a few years after 
service, as well as based on the veteran's history of noise 
exposure, that the veteran had normal hearing upon service 
separation, and that neither the veteran's hearing loss nor 
his tinnitus is causally related to acoustic trauma in 
service.  

The veteran submitted October 2002 and follow-up December 
2002 private medical evaluations, where the examiner assessed 
100 percent hearing impairment in the right ear and 84 
percent hearing impairment in the left ear, with a resulting 
87 percent disability due to hearing impairment.  Neither 
tinnitus, nor etiology of hearing loss or tinnitus were 
addressed upon these evaluations, except to note that there 
was possibly sensorineural hearing loss.  

The veteran also submitted a private audiologist's 
audiometric examination dated in October 2006.  That examiner 
noted the veteran's self-report of significant noise exposure 
in service, but with a self-reported post-service occupation 
noise exposure that was unremarkable.  The veteran reported a 
38-year history of noticeable hearing loss and tinnitus.  No 
details of the veteran's occupations post service were 
recorded, and the examiner afforded no opinion concerning 
etiology of hearing loss or tinnitus.  The private examiner 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
60
70
70
85
LEFT
40
45
60
85
105

However, the private examiner provided no opinion of etiology 
of the veteran's hearing loss or tinnitus.  

The October 2006 audiologist's recordation of the veteran's 
self-reported history of hearing loss and tinnitus, and of 
noise exposure in service and post service, does not 
constitute a medical opinion which may serve to support the 
veteran's claims for service connection for hearing loss and 
tinnitus.  Regarding such a history, the Board notes that lay 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Such an opinion cannot be rejected solely because it is based 
upon a history supplied by the veteran, but the critical 
question is whether it is credible in light of all the 
evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).

In this case, the only healthcare professional opinion 
presented addressing etiology of the veteran's claimed 
hearing loss and tinnitus as related to service, is that 
provided by the August 2006 VA examiner, with the medical 
conclusion that the veteran's hearing loss and tinnitus were 
not related to service.  The veteran has himself expressed a 
belief that his hearing loss and tinnitus are related to 
service including due to in-service acoustic trauma, but that 
question of medical causation is beyond the purview of lay 
knowledge, and hence the veteran's opinions are not 
cognizable to support the contentions of etiology as related 
to service.  Espiritu; cf. Jandreau.  

The veteran's self-report of tinnitus beginning a few years 
post-service is cognizable to support the proposition that 
symptoms of tinnitus were present during the described time 
period, but that does not establish tinnitus either in 
service or within the first post-service year.  The VA 
examiner considered this assertion but did not find it 
sufficiently persuasive, as against the balance of evidence, 
of either hearing loss or tinnitus being causally related to 
service.  

Further, the veteran's assertions are insufficient to 
establish the presence of hearing loss or tinnitus to a 
disabling degree within the first post-service year, so as to 
establish entitlement to service connection on a first-year-
post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Rather, presence of tinnitus a few years after service does 
not meet the time requirement for the presumption, and there 
is otherwise no indication of tinnitus or hearing loss being 
present within the first post-service year.  

The Board notes that the VA examiner failed to note the 
single elevated reading of a 35 decibel threshold at 4000 Hz 
in the left ear upon periodic examination in August 1966, 
approximately a year and a half prior to service separation.  
However, the Board does not find this oversight to be fatal 
either to the VA examiner's opinion or to the Board's 
adjudication herein of the claims for service connection for 
hearing loss and tinnitus.  Rather, the Board finds that this 
single elevated reading, to the extent it may support the 
presence of hearing loss disability in the left ear or indeed 
either ear during service, is outweighed by the entirely 
negative findings for hearing loss upon audiometric testing 
for service separation in January 1968, by the absence of any 
independent evidence of hearing loss or tinnitus for decades 
post service, by the conceded exposure to occupational noise 
over many years following service, and by the veteran's only 
recently alleging any ongoing hearing loss and tinnitus 
disability, notwithstanding his allegation of their being 
present for 38 years prior to October 2006.  

Upon careful consideration of all the evidence of record, and 
affording due weight to the veteran's own assertions of 
ongoing tinnitus or hearing loss symptoms, the Board 
ultimately concludes that the weight of the evidence is to 
the effect that the veteran's hearing loss and tinnitus are 
not causally related to either service or acoustic trauma in 
service, and is to the effect that they did not otherwise 
develop in service.  The preponderance of the evidence is 
thus against the claims for service connection for hearing 
loss and tinnitus.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Request to Reopen Claim for Service Connection for
Atopic Dermatitis and Tinea Cruris

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

The RO previously denied the veteran's claim for service 
connection for atopic dermatitis and tinea cruris in April 
1994.  The veteran did not appeal that decision, and 
accordingly it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  

Relevant changes since that last prior final denial include 
new evidence and changes of law which supported the RO's 
grant of service connection for diabetes mellitus by a May 
2005 rating action.  

A May 2005 VA treatment record notes that the veteran is 
treated with glipizide for diabetes mellitus, and that two 
weeks prior he had been seen for complaints of weight loss, 
fatigue, polyuria, and polydipsia, as well as reported 
sweating and weakness.  Treatment for lower urinary tract 
symptoms was also noted.  He was then seen including for a 
foot rash assessed as likely atopic dermatitis and not a 
fungal infection.  Another VA treatment record in May 2005, 
in contrast, assessed a fungal infection of the feet.  

The veteran's recently-service-connected diabetes mellitus 
presents a new potential theory of entitlement to service 
connection for the veteran's claimed skin condition of the 
feet, as secondary to diabetes mellitus including based on 
aggravation.  This basis of entitlement has yet to be 
addressed by the RO.  While it is true that a January 2008 VA 
examiner addressing diabetes mellitus found no secondary skin 
effects of diabetes mellitus, that examiner also reported 
that the veteran had no skin condition, in apparent 
contradiction to other, relatively contemporaneous treatment 
records.  

VA treatment records have been added to the claims file 
including an August 2006 podiatry treatment record with 
findings of plantar hyperkeratotic lesions.  These lesions 
present new conditions of the feet which were not previously 
address by prior final denial of the claim for skin 
conditions of the feet.  

Accordingly, based on new medical evidence and a new theory 
of entitlement, both material to the claim, the claim for 
service connection for a skin condition of the feet, 
characterized by the RO as atopic dermatitis and tinea 
cruris, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

The claim for service connection for hearing loss is denied.

The claim for service connection for tinnitus is denied. 

The claim for service connection for atopic dermatitis and 
tinea cruris is reopened, and, to this extent only, the 
appeal is granted.


REMAND

The veteran's recent grant of service connection for diabetes 
mellitus, taken together with medical findings of peripheral 
conditions including skin disorders of the feet, presents a 
plausible basis of entitlement for skin disorders of the 
feet, or other peripheral or dermatological disorders, as 
caused or aggravated by the service-connected diabetes 
mellitus.  38 C.F.R. § 3.310 (2008).  While the VA examiner 
for the veteran's diabetes mellitus in January 2008 found no 
disability of the skin or extremities associated with the 
diabetes, the examiner also found no disabilities of the skin 
altogether, which is contradicted by other examination and 
treatment findings of record, including as noted in the 
decision, above, reopening the claim for service connection 
for atopic dermatitis and tinea cruris.  

This secondary basis of claim for the veteran's claimed 
atopic dermatitis and tinea cruris, as aggravated by diabetes 
mellitus, has yet to be addressed, and should be addressed 
upon remand, including by medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for diabetes mellitus, atopic 
dermatitis and tinea cruris, and any other 
disabilities (including of the skin and 
extremities) which may be associated with 
progression or secondary effects of his 
diabetes mellitus.  After securing the 
necessary authorization, the RO should 
request all records not yet obtained, and 
all attempts should be annotated for the 
file along with the results of the search 
for evidence.

2.  Thereafter, afford the veteran an 
examination by an appropriate physician to 
address the nature and etiology of, and 
aggravating factors of, any current skin 
disorders, including atopic dermatitis and 
tinea cruris.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should review 
past clinical records and past VA 
examination records.  The examiner should 
take notice the many clinical findings of 
skin diseases or disorders of record, as 
contrasted with the January 2008 VA 
diabetes mellitus examiner who found no 
conditions of the skin.  

Separately for each skin condition found, 
the examiner should address the following:

a.  Is it at least as likely as 
not (i.e., at least a 50-50 degree 
of probability) that the disorder 
developed as due to, the result 
of, or aggravated by the veteran's 
service-connected diabetes 
mellitus, or is such causation or 
aggravation unlikely (i.e., less 
than a 50-50 probability)?  The 
evidence and rationale underlying 
the answer to this question should 
be addressed for each skin 
disorder addressed.  

b.  Note:  The term "at least as 
likely as not" as used above does 
not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

c.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability

d.  Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner 
must set forth the complete 
rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusions of the 
examiner should reflect review of 
the claims file, and should be 
supported by a discussion of 
pertinent evidence.

3.  Thereafter, the RO should readjudicate 
de novo the remanded claim for service 
connection for atopic dermatitis and tinea 
cruris, duly considering the issue as 
including one for skin conditions as 
secondary to diabetes mellitus, including 
based on aggravation.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


